Citation Nr: 1403421	
Decision Date: 01/27/14    Archive Date: 02/10/14

DOCKET NO.  12-33 069	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. All, Associate Counsel







INTRODUCTION

The Veteran served on active duty in the United States Air Force from April 1970 to August 1973.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.

The Board has reviewed both the Veteran's physical claims file and the Veteran's files on the Virtual VA and VBMS electronic file systems, to ensure a total review of the evidence.


FINDING OF FACT

The evidence being in equipoise, the Veteran's tinnitus is at least as likely as not related to his active service.


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria for establishing entitlement to service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Since the entire benefit sought on appeal has been granted, no purpose would be served by undertaking an analysis of whether there has been compliance with the notice and duty to assist requirements set forth at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

Analysis

In general, service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection also may be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was traceable to disease or injury incurred or aggravated in service.  38 C.F.R. § 3.303(d).  It is not enough, however, that an injury or disease occurred in service; there must be a chronic disability resulting from that injury or disease.  To prevail on the issue of service connection, there must be competent evidence of "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or an injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The absence of any one element will result in denial of service connection.  Coburn v. Nicholson, 19 Vet. App. 427, 431 (2006).

While medical evidence is generally required to establish a medical diagnosis or to address other medical questions, lay statements may serve to support a claim by substantiating the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 C.F.R. § 3.303(a); see Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (lay evidence is potentially competent to establish the presence of disability even where not corroborated by contemporaneous medical evidence); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) ("in some cases, lay evidence will be competent and credible evidence of etiology").

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency, "a legal concept determining whether testimony may be heard and considered," and credibility, "a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

Except as otherwise provided by law, the Veteran has the responsibility to present and support his claim for benefits.  In deciding the claim, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the Veteran.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Veteran seeks service connection for tinnitus as a result of his exposure to aircraft noise during service.  The Veteran's exposure to acoustic trauma has been conceded based on his military occupational specialty (MOS), electronic mechanic.  See November 2011 rating decision.

The Veteran's service treatment records are silent for any complaints of tinnitus or any other ear problems during service.  Further, the physical examination of the Veteran conducted at separation disclosed no pertinent abnormalities, and he denied any history of ear problems on the accompanying report of medical history.

In September 2011, the Veteran submitted a letter from a private physician who offered a positive nexus opinion between the Veteran's tinnitus and his military service.  The physician noted that the Veteran had been a patient since 2007 and stated that it was her opinion that the Veteran's tinnitus was likely the result of his history of noise exposure on the flight line without proper hearing protection.

In November 2011, the Veteran was afforded a VA audiological examination.  At that time, the Veteran described his tinnitus as a constant, high pitch, low volume ringing in his ears.  The Veteran reported hazardous noise exposure during service consistent with his duties, but denied any post-service occupational noise exposure.  He also reported minimal post-service recreational noise exposure, primarily from common yard tools and occasional hunting and target shooting.  The audiologist opined that the Veteran's "constant, bilateral tinnitus was less likely as not caused by or a result of military service."  The audiologist based her opinion upon the absence of a "direct link between tinnitus onset and . . . time spent in the military service[,]" as there " was no mention of a tinnitus complaint found in service medical records."  The opinion further noted that the Veteran "was unsure how long he had had the tinnitus but knew that he had had it over 10 years."

Following the denial of service connection in November 2011, the Veteran submitted several lay statements in support of his claim.  In his June 2012 notice of disagreement, the Veteran stated that he worked on the flight line for one year in Vietnam without the benefit of hearing protection and has experienced "ringing in [his] ears ever since."  In an August 2012 statement, the Veteran explained that his difficulty in remembering the onset of his tinnitus is due to the fact that he is "not very good with years - sometimes [an event] seems like yesterday when actually 40 plus years [have] pass[ed]."  He did recall, however, that "after release from service, [his] first house was approximately one mile on a hill back in the woods."  He remembered thinking at the time that "the cricket sounds in [his] ears were normal" as he had never before heard of tinnitus.  He reiterated that after service he "always had an office job" without any hazardous noise.  In his November 2012 substantive appeal, the Veteran stated that his tinnitus began after separation, but implied that he did not report it sooner because he thought it was something that "everyone could hear."  These statements are considered competent, credible, and probative.

As stated, entitlement to service connection requires competent evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a causal relationship (nexus) between the claimed in-service disease or injury and the current disability.

With respect to the first element, the Board finds that the Veteran is competent to attest to the presence of tinnitus.  See Charles v. Principi, 16 Vet. App. 370 (2002) (providing that ringing in the ears is capable of lay observation).  The Board also finds the Veteran's assertions that he experiences tinnitus to be credible.  As such, the Veteran's testimony regarding the presence of tinnitus is sufficient to serve as evidence that the disability currently exists.  Thus, the requirement of a present disability has been fulfilled.

With respect to the next element, that of in-service incurrence or aggravation of a disease or an injury, the record establishes that the Veteran was exposed to acoustic trauma in service.  The Veteran has also competently and credibly testified with regard to military noise exposure while working near a flight line in Vietnam.  In fact, the RO conceded acoustic trauma due to the Veteran's MOS in the November 2011 rating decision.  Thus, the second requirement has been fulfilled.

The final element of service-connection is that of a nexus between the present disability and the in-service noise exposure.  On this question, the Board finds that the medical evidence is in equipoise, as the record contains two opposing nexus opinions, neither of which the Board can say is more probative than the other.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (it is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes probative value to a medical opinion).

The Veteran's private physician opined that the Veteran's tinnitus "is likely" the result of his exposure to loud noise on the flight line without proper hearing protection, but provided no rationale or explanation for how she arrived at her opinion.  The physician also gave no indication that she reviewed the Veteran's service treatment records when formulating her opinion.  The VA examiner, on the other hand, opined that the Veteran's tinnitus was "less likely as not caused by or a result of military service" and explained that her opinion was "based on there being no direct link between tinnitus onset" and the Veteran's military service.  The examiner also indicated that the Veteran's uncertainty as to onset and the absence of any complaint during service weighed heavily in her opinion.  The audiologist did not, however, account for the Veteran's very minimal post-service noise exposure - a fact that mitigates in favor of the Veteran.  Moreover, she did not have the benefit of the Veteran's later statements, which were offered to explain the absence of any complaint during service or soon thereafter.  Finally, concerning the audiologist's review of the Veteran's service treatment records, there seems to have been little benefit to this activity here, as they were silent for any complaint of tinnitus.  Thus, on this point, both the audiologist and the physician were on equal footing.  Consequently, the Board finds that the evidence is in equipoise and raises a reasonable doubt that the Veteran's current tinnitus is related to his military service.

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  Nevertheless, when, after considering all the evidence, a reasonable doubt arises regarding a determinative issue, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Resolving reasonable doubt in the Veteran's favor, the Board finds that service connection for tinnitus is warranted, and the Veteran's claim is granted.


ORDER

Entitlement to service connection for recurrent tinnitus is granted.



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


